PER CURIAM.
This appeal arises from a judgment on the pleadings in favor of appellees/third party defendants, Charles and Nancy Thornburgh, owners of the Key West Ramada Inn. Alexanda Stefaniw, a guest at the Ramada, was involved in an automobile accident with Richard Deschamps while attempting to exit the motel’s driveway. Plaintiff, Deschamps, sued Stefaniw and Hertz Corporation, owner of the car Stefan-iw was driving, in an action grounded in negligence. The defendants then implead-ed the Thornburghs as third party defendants alleging that they failed to maintain their property in a safe condition in that unnatural shrubbery was positioned so as to obstruct the view of Stefaniw as he attempted to exit. Furthermore, the defendants alleged that the Thornburghs violated certain county and municipal ordinances. Plaintiff, Deschamps, also filed a direct action against the Thornburghs as defendants. The defendants/third party defendants moved for judgment on the pleadings contending there was no legal liability on their part to any of the parties. The trial court granted this motion and this appeal follows.
*76Although we affirm the trial court’s determination that the county and municipal ordinances were inapplicable to this case, we are compelled to reverse its decision on the remainder of the complaint. We hold that the plaintiff and the defendants stated a cause of action in their respective complaints against the Thornburghs. See Cook v. Martin, 330 So.2d 498 (Fla. 4th DCA 1976). Accordingly, this matter is remanded to the trial court for further proceedings consistent with this opinion.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
LETTS, C.J., and BERANEK and DELL, JJ., concur.